     Case 2:17-cv-00445-KJM-DB Document 83 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Ernest Lincoln Bonner, Jr., M.D.,                     No. 2:17-cv-00445-KJM-DB
12                             Plaintiff,                  ORDER
13           v.
14
     Medical Board of California, et al.,
15
                               Defendants.
16

17          On November 30, 2020, this court granted the motion to terminate attorney Allen C.

18   Hassan as counsel for plaintiff Ernest Bonner, Jr., M.D. ECF No. 81. The court stayed the action

19   thirty days to permit Mr. Bonner to obtain alternate counsel. Id. Alternate counsel has not
20   appeared.

21          This action is thus referred to the assigned magistrate judge for all pretrial purposes

22   under 28 U.S.C. § 636 and Local Rule 302(c)(21).

23          The defendants’ pending ex parte request to modify the pretrial scheduling order,

24   ECF No. 82, is likewise referred to the assigned magistrate judge and remains pending.

25          IT IS SO ORDERED.

26   DATED: January 11, 2021.




                                                     1
